                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

DERRICK VIRGNE,                                     )
                                                    )
                            Plaintiff,              )
                                                    )
                       v.                           )     No. 1:19-cv-02011-SEB-MJD
                                                    )
C.R. ENGLAND, INC.,                                 )
                                                    )
                            Defendant.              )


    ORDER DENYING DEFENDANT’S MOTION TO DISMISS AND MOTION TO
                              STAY


       Before the Court is Defendant C.R. England’s (“CRE”) Motion to Dismiss for

Failure to State a Claim [Docket No. 10], filed on June 21, 2019 pursuant to Federal Rule

of Civil Procedure 12(b)(6). In the alternative, Defendant CRE requests that the Court

stay this proceeding due to an appeal (the “Gadelhak” appeal) pending before the

Seventh Circuit that may resolve a judicial split as to the definition of what constitutes an

automatic telephone dialing system (“ATDS”) within this jurisdiction. 1 Plaintiff Derrick

Virgne (“Virgne”), on behalf of himself and a putative class, 2 alleges that CRE violated

the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), by sending several

1
  Pursuant to Local Rule 7.1(a), “[m]otions must be filed separately, but alternative motions may
be filed in a single document if each is named in the title.” Here, Defendant has failed to either
(1) file its Motion to Stay separately from its Motion to Dismiss, or (2) include the Motion to
Stay in the title of the single document. See Docket No. 10. The Court notes that Plaintiff seems
to have been adequately notified and given the opportunity to respond to the Motion to Stay
arguments regardless of this breach of Local Rule 7.1(a). Accordingly, the Court will consider
the Motion to Stay despite the lack of compliance with Local Rule 7.1(a).
2
  Plaintiff’s Motion to Certify Class is currently pending at Docket No. 53.
                                                1
text messages to his cellular telephone that continued after he requested that the messages

stop. CRE contends that Virgne’s complaint fails to state a claim under the TCPA

because it has omitted a key legal element of a TCPA violation: the use of an ATDS. For

the reasons set forth below, Defendant’s Motion to Dismiss and Motion to Stay are both

DENIED.

                                  Factual Background

   In June 2018, Plaintiff Virgne “inquired about CRE’s truck driving school in

Valparaiso, Indiana.” Compl. ¶ 4. Mr. Virgne alleges that over the prior year, beginning

in February 2019, CRE “repeatedly sent him text messages advertising the job driving

school and imploring him to complete an application.” Compl. ¶¶ 4, 14. Upon noting that

CRE’s text messages contained the statement “Reply STOP to opt out,” Mr. Virgne

“repeatedly messaged ‘STOP’ to CRE.” Compl. ¶¶ 16-17. Nevertheless, Mr. Virgne

alleges, “CRE continued to send automated text messages to Plaintiff’s cellular

telephone,” despite his (numerous) “STOP” messages. Compl. ¶ 18.

   CRE’s messages were “sent from SMS short code 69273,” and, as alleged by Mr.

Virgne, were “composed of pre-written templates of impersonal text…without any actual

human intervention in the drafting or sending of the [m]essages.” Compl. ¶¶ 15, 20, 22.

Mr. Virgne further alleges that “CRE stored Plaintiff’s cellular telephone number in its

text messaging system with thousands of other consumers’ telephone numbers and then

automatically sent identical messages en masse to Plaintiff and thousands of other

consumers.” Compl. ¶¶ 23-24. Based on these facts, Mr. Virgne alleges “on information

and belief” that CRE’s telephone system “constitutes an ATDS [with] the capacity to

                                             2
store and dial sequentially generated numbers, randomly generated numbers or numbers

from a database of numbers.” Compl. ¶ 24.

                                          Legal Analysis

   I.      Motion to Dismiss

           A. Standard of Review

   CRE has filed its motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). Under Rule 12(b)(6), the Court must accept as true all well-pled factual

allegations in the complaint and draw all ensuing inferences in favor of the non-

movant. Lake v. Neal, 585 F.3d 1059, 1060 (7th Cir. 2009). Nevertheless, the complaint

must “give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests,” and its “[f]actual allegations must . . . raise a right to relief above the speculative

level.” Pisciotta v. Old Nat’l Bancorp, 499 F.3d 629, 633 (7th Cir. 2007) (citations

omitted). The complaint must therefore include “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see

Fed. R. Civ. P. 8(a)(2). Stated otherwise, a facially plausible complaint is one which

permits “the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


           B. Discussion


   The TCPA is a federal statute designed to protect consumers from receiving unwanted

solicitations and telephone calls. Evans v. Corinthian Colleges, Inc., No. 1:14-cv-00002,

2014 WL 2866369, at *2 (S.D. Ind. June 23, 2014). Mr. Virgne’s complaint alleges that

                                                3
CRE violated the TCPA each time it texted his cellular phone 3—after Mr. Virgne

repeatedly replied “STOP” to opt out of the messages—using what Mr. Virgne alleges to

be an ATDS. CRE seeks dismissal of the complaint under Rule 12(b)(6) on the grounds

that it does not adequately allege use of an ATDS. Specifically, CRE claims that Mr.

Virgne’s only attempt to allege the use of an ATDS was by claiming “‘upon information

and belief’…that the hardware and software combination utilized by CRE has the

capacity to store and dial sequentially generated numbers, or randomly generated

numbers or numbers from a database of numbers.” Def’s Resp. at 13. Because, for the

reasons set forth below, we find that the factual allegations set forth in the complaint rise

above “the speculative level,” we hold that the complaint satisfies the Iqbal/Twombly

pleading requirements regarding the use of an ATDS, making dismissal inappropriate.

Pisciotta 499 F.3d at 633.


     The TCPA makes it unlawful for any person “to make any call (other than a call made

for emergency purposes or made with the prior express consent of the called party) using

any automatic telephone dialing system…to any telephone number assigned to…a

cellular dialing service.” 47 U.S.C. § 227(b)(1)(A)(iii). Only two things are required to

sufficiently plead a TCPA claim: (1) Defendant called a cellular phone; (2) via an ATDS.

Id. Here, CRE challenges only the second element—the use of an ATDS. Def’s Resp. at

6.




3
 It is undisputed that a text message “qualifies as a ‘call’ within the compass of
§ 227(b)(1)(A)(iii).” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016).
                                                4
    The TCPA defines an ATDS as “equipment which has the capacity—(A) to store or

produce telephone numbers to be called, using a random or sequential number generator;

and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). The Federal Communication

Commission (“FCC”) issued rulings in 2003, 2008 and 2015, interpreting 47 U.S.C. §

227(a)(1), and expounding specifically on what constitutes an ATDS. See In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991 (“2015 Order”), 30 FCC

Rcd. 7961, 7972 ¶ 10 (2015); In re Rules & Regulations Implementing the Tel. Consumer

Prot. Act of 1991 (“2008 Order”), 23 FCC Rcd. 559, 566 ¶ 12 (2008); In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991 (“2003 Order”), 18 FCC

Rcd. 14014, 14091-93 ¶¶ 131-133 (2003).


    In March of 2018, the FCC’s 2015 interpretation of § 227(a)(1) came under scrutiny

by the D.C. Circuit in ACA International v. FCC, and that Circuit ultimately “set aside

the [FCC's] explanation of which devices qualify as an ATDS.” 885 F.3d 687, 695 (D.C.

Cir. 2018). 4 However, in so doing, the Court left unanswered the definition of an ATDS.

Id. at 702-03. As a result, a split within Circuits arose regarding whether the 2003 and

2008 FCC interpretations were also invalidated by the ACA decision. The split, post-ACA

International, involves the metes and bounds of an ATDS.


    One side of the split holds that all of the FCC interpretations were invalidated by ACA

International, and that, in order for the system to be an ATDS, it must comport strictly


4
 The ACA decision is binding nationwide. See, e.g., King v. Time Warner Cable Inc., 894 F.3d
473 n.3 (2d Cir. 2018); Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 932 (N.D. Ill.
2018).
                                              5
with the language of 47 U.S.C. § 227(a)(1). As such, it must have “the capacity—(A) to

store or produce telephone numbers to be called, using a random or sequential number

generator.” 47 U.S.C. § 227(a)(1); Pinkus 319 F. Supp. 3d at 938. The other side of the

split has concluded that ACA International’s analysis was limited to the 2015 FCC

interpretation. See Maes v. Charter Commc’n, 345 F. Supp. 3d 1064, 1068–69 (W.D.

Wis. 2018); Reyes v. BCA Fin. Servs., Inc., 312 F. Supp. 3d 1308, 1321 (S.D. Fla. 2018)

(“nowhere in the D.C. Circuit’s opinion are the prior FCC orders overruled”). Thus, the

afore-mentioned courts are of the opinion that the 2003 and 2008 FCC interpretations—

interpretations that expanded the definition of an ATDS—have been left intact. The

Seventh Circuit has not yet addressed this issue.


   CRE devotes a large portion of its brief urging this Court to adopt the former (more

stringent) definition of an ATDS. But, in doing so, CRE misses the forest for the trees,

because, at this early stage of the proceeding, we need not definitively determine the

contours of what constitutes an ATDS. Hudson v. Ralph Lauren Corp., 385 F. Supp. 3d

639, 644 (N.D. Ill. 2019); Amodeo v. Grubhub Inc., No. 1:17-cv-1284, Doc. 55 at 3–4

(N.D. Ill. Feb. 21, 2019). Here, even assuming arguendo that the narrower definition of

an ATDS applies, the factual allegations set forth in Mr. Virgne’s complaint are sufficient

to satisfy the Twombly/Iqbal pleading standard and plausibly allege a claim against CRE

that it utilized an ATDS.


   The Northern District of Illinois decision in Hudson v. Ralph Lauren Corp. is

instructive. There, plaintiff received a message from defendant, through the short

                                             6
message service (“SMS”) shortcode 894-48. Hudson, 385 F. Supp. 3d at 641. Once

plaintiff consented to receiving the messages, he received “more than [the six consented-

to] messages a month, all from the same 894-48 SMS code.” Id. “All of the text messages

marketed [defendant’s] products… none addressed [the plaintiff] by name, [and the

defendant] sent similar text messages to other individuals as well.” Id.


   The Court in Hudson explained that, even given defendant’s “proposed narrow

definition of an ATDS,” plaintiffs complaint did not “foreclose the use of an ATDS.” Id.

at 644. The Court noted that plaintiff did not merely parrot the TCPA’s language in

alleging ATDS use but included allegations regarding the generic nature of the messages,

the use of an SMS shortcode, and the fact that others received the same messages. Id. at

644-45. Thus, defendant’s motion to dismiss was denied. Id. at 648.


   The same analysis is applicable here. Like the complaint in Hudson, Mr. Virgne’s

complaint includes more than the boiler plate allegation that CRE used a device capable

of storing and dialing sequentially generated numbers, randomly generated numbers or

numbers from a database of numbers. Compl. ¶ 26. The complaint additionally alleges

that the messages (1) came via use of an SMS shortcode, (Compl. ¶ 15); (2) were

composed of pre-written templates of impersonal text, (Compl. ¶ 20); (3) were devoid of

any actual human intervention in the drafting or sending of the messages, (Compl. ¶ 22);

and (4) were sent en masse to thousands of other consumers, (Compl. ¶ 24).


   Mr. Virgne has not simply cited verbatim the language of the TCPA, he has provided

the requisite “supporting details” to survive a 12(b)(6) motion. Johanson v. Vivant, Inc.,

                                             7
12 C 7159, 2012 WL 6590551 at *3 (N.D. Ill. Dec. 18, 2012). Specifically, Mr. Virgne

included allegations relating to “the content of the message, the context in which it was

received, and the existence of similar messages, to raise an inference that an automated

dialer was utilized.” Priester v. eDegreeAdvisor, LLC, No. 5:15-CV-04218-EJD, 2017

WL 4237008 at *3 (N.D. Cal. Sept. 25, 2017) (internal citations omitted). Requiring any

higher degree of specificity risks making it “nearly impossible for plaintiffs” to state a

claim under the TCPA and would make defendants “virtually immune to TCPA claims.”

Serban v. Cargurus Inc., 2016 WL 4709077, at *3 (N.D. Ill. Sept. 8, 2016).


   The caselaw cited by CRE in support of dismissal is inapposite. First, CRE’s reliance

on Pinkus is misplaced, as the Plaintiff in Pinkus conceded that the device did not have

the required ATDS capacity. 319 F. Supp. 3d at 939. Mr. Virgne has made no similar

concession here.


   Second, a careful read of other cases cited by CRE shows that, unlike here, the

plaintiff relied solely on the language of the TCPA statute without more. See, e.g., Lord

v. Kisling, Nestico & Redick, LLC, No. 1:17-CV-01739, 2018 WL 3391941, at *3 (N.D.

Ohio July 12, 2018) (holding that Plaintiffs’ allegations were “not facts” and were

“simply conclusions that are insufficient to state a claim.”); Bader v. Navient Sols., LLC,

No. 18-CV-1367, 2019 WL 2491537, at *2 (N.D. Ill. June 14, 2019) (“Bader does not put

forth any factual allegations that suggest Navient Solutions dialed his number using

equipment that had the capacity to generate random or sequential numbers”). These cases

therefore are all distinguishable from the case at bar.

                                              8
   Finally, CRE points out that Mr. Virgne provided his number to CRE, arguing that

Mr. Virgne’s cell phone therefore could not have been randomly or sequentially dialed.

Def’s Resp. at 14. We find this argument unpersuasive as it would “read the word

‘capacity’” out of the definition of an ATDS—the very same definition CRE urges us to

adopt. Hudson 385 F. Supp. 3d at 645; King, 894 F.3d at 480 (“[T]he TCPA applies to

calls from a device that can perform the functions of an autodialer, regardless of whether

it has actually done so in a particular case.”); Pinkus, 319 F. Supp. 3d at 939 (holding that

a device may qualify as an ATDS even if the capacity to generate numbers randomly or

sequentially and then dial them “is not deployed for practical reasons”). Even if it turns

out that CRE did not use the functions of an ATDS when dialing Mr. Virgne’s number,

this does not foreclose the possibility that an ATDS (with the required capacity) may

have been used all the same.


   For these reasons, we hold that Plaintiff’s allegations are sufficient at this stage of the

litigation to plausibly allege that Defendant violated the TCPA, regardless of whether

ACA International invalidated the FCC’s 2003 and 2008 rulings. Defendants Motion to

Dismiss [Docket No. 10] is therefore DENIED.


   II.    Motion to Stay


   In the alternative, Defendant CRE requests that we stay this litigation given the

pending appeal (the “Gadelhak” appeal) before the Seventh Circuit that promises to

resolve the judicial split as to the definition of what constitutes an ATDS within this

jurisdiction. “The District Court has broad discretion to stay proceedings as an incident to

                                              9
its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). In doing

so, the Court considers the “economy of time and effort for itself, for counsel, and for the

litigants.” Radio Corporation of America v. Igoe, 217 F.2d 218, 220 (7th Cir. 1995). The

Court recognizes the competing interests references by the litigants, namely, the interests

of prejudice, hardship, fairness and equality.


   Having determined that Mr. Virgne has successfully pleaded the use of an ATDS in

his complaint under the more stringent post-ACA standard urged by CRE, the motion to

stay is effectively moot. Furthermore, because Mr. Virgne can proceed to litigate his

claim under either definition, CRE is neither prejudiced nor overly burdened by moving

forward with the discovery phase of this case. As such, the Motion to Stay [Docket No.

10] is DENIED.


   IT IS SO ORDERED:

        1/28/2020
Date: _____________                          _______________________________
                                                 SARAH EVANS BARKER, JUDGE
                                                 United States District Court
                                                 Southern District of Indiana




                                             10
Distribution:

David S. Almeida
BENESCH, FRIEDLANDER, COPLAN & ARONOFF, LLP (Chicago)
dalmeida@beneschlaw.com

Amy L. Cueller
LEMBERG LAW LLC
acueller@lemberglaw.com

Mark S. Eisen
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
meisen@beneschlaw.com

David M. Krueger
BENESCH FRIEDLANDER COPLAN & ARONOFF LLP
dkrueger@beneschlaw.com

Sergei Lemberg
LEMBERG LAW, LLC
slemberg@lemberglaw.com

Joshua Markovits
LEMBERG LAW, LLC
jmarkovits@lemberglaw.com

Stephen F. Taylor
LEMBERG LAW LLC
staylor@lemberglaw.com




                                11
